Exhibit AGREEMENT AGREEMENT MADE and effective as of the First day of April, 2008, by and between INNERLIGHT WORLDWIDE INC., a Delaware corporation with its principal office at 867 East 2260 South, Provo, UT 84606 (hereinafter "Company"), and CHILESHA HOLDINGS LTD., 145 Blackburn Road, Durbin North, South Africa, and SCANDASYSTEMS LTD., 332 Pine Run Road, Doylestown, PA 18901 (hereinafter "Investors"). WHEREAS, Company is in the business of developing and marketing health related and/or various other consumer products for sale in the commercial marketplace, television, mail order and network marketing; and WHEREAS, Company desires to assure the services of Investors for the period in this Agreement and Collective Investors are willing to serve in the Company for said period upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: 1.Incentive Payments.
